Citation Nr: 0330948
Decision Date: 11/07/03	Archive Date: 01/21/04

DOCKET NO. 03-18 479              DATE NOV 07 2003

On appeal from the Department of Veterans Affairs Regional Office in Chicago, Illinois

THE ISSUES

1. Entitlement to service connection for post-traumatic stress disorder (PTSD).

2. Entitlement to service connection for interstitial cystitis.

3. Entitlement to service connection for degenerative joint disease of the cervical
and lumbar spine.

REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel

INTRODUCTION

The veteran served on active duty in the United States Army from September 1946
to June 1947, and in the United States Navy from December 1951 to October 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from
an April 2003 rating decision by the Department of Veterans Affairs (VA) Regional
Office (RO) in Chicago, Illinois, which, in relevant part, denied the veteran's claims
for service connection for PTSD, interstitial cystitis, and degenerative joint disease
of the cervical and lumbar spine.  The veteran filed a timely appeal to these adverse
determinations.  This case has been advanced on the docket due to the advanced age
of the veteran. 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2003).

The issues of service connection for PTSD and degenerative joint disease of the
cervical and lumbar spine will be addressed in the remand section immediately
following this decision.

FINDINGS OF FACT

1. There has been compliance with the duty to assist and duty to notify provisions
of the Veterans Claims Assistance Act of 2000.

2. The medical evidence indicates that the veteran's current interstitial cystitis is
not due to any incident of service, to include the use of sulfa drugs.

CONCLUSION OF LAW

Interstitial cystitis was neither incurred in nor aggravated by the veteran's active
duty military service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002);
38 C.F.R. §§ 3.159, 3.303 (2003).

2 -

REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the pendency of this appeal.
On November 9, 2000, the President signed into law the Veterans Claims
Assistance Act of 2000 (VCAA), Pub.  L. No. 106-475, 114 Stat. 2096 (2000), now
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  The
legislation has eliminated the well-grounded claim requirement, has expanded the
duty of VA to notify the appellant and the representative, and has enhanced its duty
to assist an appellant in developing the information and evidence necessary to
substantiate a claim.  See generally VCAA.

VA issued regulations to implement the VCAA in August 2001. 66 Fed.  Reg.
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159
and 3.326(a)). The amendments were effective November 9, 2000, except for the
amendment to 3 8 C.F.R. § 3.156(a) that is effective August 29, 2001. Except for
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of this rule
merely implement the VCAA and do not provide any rights other than those
provided in the VCAA." 66 Fed. Reg. 45,629.  Accordingly, in general where the
record demonstrates that the statutory mandates have been satisfied, the regulatory
provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claims (Court) held in Holliday v.
Principi, 14 Vet.  App. 280 (2001) that the VCAA was potentially applicable to all
claims pending on the date of enactment, citing Karnas v. Derwinski, 1 Vet.  App.
308 (1991).  Subsequently, however, the United States Court of Appeals for the
Federal Circuit (Federal Circuit) held that Section 3A of the VCAA (covering the
duty to notify and duty to assist provisions of the VCAA) was not retroactively
applicable to decisions of the Board entered before the effective date of the VCAA
(Nov. 9, 2000), and overruled both Holliday and Karnas to the extent that they
allowed for such retroactive application and to the extent they conflict with the
Supreme Court's and the Federal Circuit's binding authority.  Kuzma v. Principi,
No. 03-7032 (Fed.  Cir.  Aug. 25, 2003).  The Board notes that the VCAA became
law in November 2000 and that the veteran filed his claim for VA benefits in this

- 3 -

case after that date.  Thus, the Board finds that the provisions of the VCAA are
applicable to his appeal.

Among its other provisions, the VCAA redefines the obligation of VA with respect
to the duty to assist.  See 38 U.S.C.A. § 5103A (West 2002).  First, VA has a duty
to notify the veteran and his representative of any information and evidence
necessary to substantiate and complete a claim for VA benefits.  See 38 U.S.C.A.
§§ 5102 and 5103 (West 2002).  Second, VA has a duty to assist the veteran in
obtaining evidence necessary to substantiate his or her claims.  See 38 U.S.C.A.
§ 5103A (West 2002).

In the present case, the veteran was provided adequate notice as to the evidence
needed to substantiate his claim for service connection for interstitial cystitis, as
well as notice of the specific legal criteria necessary to substantiate this claim.  The
Board concludes that discussions as contained in the initial rating decision dated in
April 2003, in the statement of the case (SOC) issued in June 2003, and in
correspondence to the veteran have provided him with sufficient information
regarding the applicable regulations regarding the evidence necessary to
substantiate his claim.

Furthermore, the Board observes that in lengthy letters to the veteran dated in May
2002, and again in January 2003, the RO advised the veteran of the recent
enactment of the VCAA, and provided him with detailed information about the new
rights provided thereunder, including the furnishing of forms and notice of
incomplete applications under 38 U.S.C.A. § 5102, providing notice to claimants of
required information and evidence under 38 U.S.C.A. § 5103, and the duty to assist
claimants under 38 U.S.C.A. § 5103A.  The RO described the evidence needed to
establish the veteran's claim, and specifically identified what evidence was needed
from the veteran versus what evidence VA would attempt to procure.  The Board
finds, therefore, that such documents are in compliance with the VA's revised
notice requirements.  Quartuccio v. Principi, 16 Vet.  App. 183, 187 (2002).  The
veteran and his representative further plainly shows through their statements and
submissions of evidence that the veteran understands the nature of the evidence
needed to substantiate his claim.  As the RO has completely developed the record,

- 4 -

the requirement that the RO explain the respective responsibility of VA and the
veteran to provide evidence has been met.  The Board concludes that VA does not
have any further outstanding duty to inform the veteran that any additional
information or evidence is needed.

The Board notes that in a decision promulgated on September 22, 2003, Paralyzed
Veterans of America v. Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed.  Cir.  Sept. 22, 2003), the Federal Circuit invalidated the 30-day response
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§
5103(b)(1).  The Federal Circuit made a conclusion similar to the one reached in
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed.
Cir. 2003) (reviewing a related Board regulation, 38 C.F.R. § 19.9). The Federal
Circuit found that the 30-day period provided in 38 C.F.R. § 3.159(b)(1) to respond
to a VCAA duty to notify is misleading and detrimental to claimants whose claims
are prematurely denied short of the statutory one-year period provided for response.
However, in the instant case, as noted above, the veteran's claim has been pending
since March 2001, and he has been repeatedly advised of the evidence needed to
substantiate his claims and has responded to VA requests for information.  Indeed,
following the initial notice of the VCAA in the May 2002 letter described above,
the veteran responded with argument in support of his claim on three occasions
during the following year, twice in February 2003 and once in April 2003, and
submitted additional evidence on all three occasions.  Therefore, the Board
determines that no further assistance to the veteran regarding the development of
evidence is required, and would otherwise be unproductive.  See Soyini v.
Derwinski, I Vet.  App. 540, 546 (1991) (strict adherence to requirements in the law
does not dictate an unquestioning, blind adherence in the face of overwhelming
evidence in support of the result in a particular case; such adherence would result in
unnecessarily imposing additional burdens on VA with no benefit flowing to the
veteran); Sabonis v. Brown, 6 Vet.  App. 426, 430 (1994) (remands which would
only result in unnecessarily imposing additional burden on VA with no benefit
flowing to the veteran are to be avoided.)

The Board also finds that to the extent practicable at this time, all relevant facts
have been properly developed with respect to the issue on appeal, and that all

- 5 -

relevant evidence necessary for an equitable resolution of this issue has been
identified and obtained.  The evidence of record includes partial service medical
records, post-service VA outpatient treatment notes and examination reports,
private outpatient treatment notes and surgical reports, and several personal
statements made by the veteran in support of his claim.  The RO has obtained all
pertinent records regarding the issue on appeal and has effectively notified the
veteran of the evidence required to substantiate his claim.  The Board is not aware
of any additional relevant evidence which is available in connection with this
appeal, and concludes that all reasonable efforts were made by VA to obtain
evidence necessary to substantiate the veteran's claim.  In light of the foregoing, the
Board finds that under the circumstances of this case, VA has made reasonable
efforts to assist the veteran in attempting to substantiate his claim and that
additional assistance is not required. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

In order to establish service connection for a claimed disability, the facts, as shown
by the evidence, must demonstrate that a particular injury or disease resulting in a
current disability was incurred in or aggravated coincident with service in the
Armed Forces. 38 U.S.C.A. § I I 10 (West 2002); 38 C.F.R. § 3.303(a) (2003).

Service connection generally requires: (1) medical evidence of a current disability;
(2) medical or, in certain circumstances, lay evidence of inservice incurrence or
aggravation of a disease or injury; and (3) medical evidence of a nexus between the
claimed inservice disease or injury and the present disease or injury.  See Epps v.
Gober, 126 F.3d 1464 (Fed.  Cir. 1997); Caluza v. Brown, 7 Vet.  App. 498 (1995);
see also Heuer v. Brown, 7 Vet.  App. 3 79, 3 84 (1995),- Savage v. Gober, 10Vet.
App. 488, 497 (1997).  Where the determinative issue involves medical etiology or
a medical diagnosis, competent medical evidence is required to support this issue.
See Epps, supra.; Grottveit v. Brown, 5 Vet.  App. 91, 93 (1993).  This burden may
not be met merely by presenting lay testimony, because lay persons are not
competent to offer medical opinions.  See Epps, supra; Grottveit, supra; Espiritu v.
Derwinski, 2 Vet.  App. 492, 494 (1992).

- 6 -


In addition, a claim may be established under the provisions of 38 C.F.R. § 3.303(b)
when the evidence, regardless of its date, shows that a veteran had a chronic
condition in service or during an applicable presumption period and still has such a
condition.  Such evidence must be medical unless it relates to a condition as to
which, under the case law of the United States Court of Appeals for Veterans
Claims (Court), lay observation is competent.  If the chronicity provision is not
applicable, a claim may still be established on the basis of § 3.303(b) if the
condition observed during service or any applicable presumption period still exists,
continuity of symptomatology is demonstrated thereafter, and competent evidence
relates the present condition to that symptomatology.  Savage, 10 Vet.  App. at 498.

In determining whether an appellant is entitled to service connection for a disease or
disability, VA must determine whether the evidence supports the claim or is in
relative equipoise, with the appellant prevailing in either event, or whether a
preponderance of the evidence is against the claim, in which case the claim is
denied. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, I Vet.  App. 49
(1990).

The veteran asserts that he currently suffers from interstitial cystitis as a result of
being given prolonged doses of "sulfa drugs" while in service.  The veteran does
not assert, and the evidence does not show, that he was ever treated for bladder
problems in service, or indeed for many decades thereafter.  Instead, he asserts that
his bladder problems began "in the 1980's" and can be related back to sulfa use
while in service.  In reviewing the record. the Board observes that the veteran's
service medical and service personnel records were apparently destroyed in the
1973 fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri.
When service medical records are presumed destroyed, VA is normally obligated to
search for alternate forms of medical records.  Cuevas v. Principi, 3 Vet.  App. 542
(1992).  However, in this case, the Board finds that additional efforts to recreate
these records need not be undertaken regarding this claim.  This is because the
veteran has made clear that he never experienced or was treated for bladder
problems at any time in service, and even if the Board were to accept as true the
veteran's contention that he was administered sulfa drugs in service, there is no
medical evidence which relates his current interstitial cystitis disorder to this drug

- 7 -


ingestion many decades earlier.  On the contrary, at the time of a VA genitourinary
examination conducted in March 2003, the examiner noted that he had been asked
to "offer an opinion between the claimed conditions and the [veteran's] military
service." In response, the examiner opined that "the cystitis that this patient has or
the bladder problems that he has had, is probably not related to his service
connected problem."

Indeed, there is nothing in the claims file, other than the veteran's own contentions,
which would tend to establish that his current interstitial cystitis is related to his
active military service.  The Board does not doubt the sincerity of the veteran's
belief in this claimed causal connection.  However, as the veteran is not a medical
expert, he is not qualified to express an opinion regarding any medical causation of
his cystitis.  As it is the province of trained health care professionals to enter
conclusions which require medical expertise, such as opinions as to diagnosis and
causation, Jones v. Brown, 7 Vet.  App. 134, 137 (1994), the veteran's lay opinions
cannot be accepted as competent evidence to the extent that they purport to
establish such medical causation.  See Espiritu v. Derwinski, 2 Vet.  App. 492, 494-5
(1992).  Thus, the Board finds that the veteran's contention that his current
interstitial cystitis is related to the ingestion of sulfa drugs while in the military
cannot be accepted as competent evidence.

Thus, after a careful review of the record, the Board finds that the preponderance of
the evidence is against the claim of service connection for interstitial cystitis.  In
reaching this decision the Board has considered the doctrine of reasonable doubt.
However, as the preponderance of the evidence is against the veteran's claim, the
doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.  App. 49 (1990).

ORDER

Service connection for interstitial cystitis is denied.

- 8 -


REMAND

In reviewing the veteran's claim for service connection for PTSD, the Board observes that the veteran's report of the dates of his first period of service have changed during the course of his claim. For example, at the time of the veteran's VA psychiatric examination in May 2002, he reported that he served in the Army from September 1946 to June 1947. This report is consistent with the official military DD Form 214, which shows that the veteran was inducted into the Army on September 20, 1946, and was separated on June 11, 1947. It is also consistent with the dates of Army service the veteran listed on his initial DD 21-526, Veteran's Application for Compensation or Pension, received by VA In February 2002.

However, in a VA Form 21-95-1, Information in Support of Claim for Service
Connection for Post-Traumatic Stress Disorder (PTSD), the veteran stated that a principal stressor was seeing a fellow soldier killed in "approximately 1945 about 3 months prior to dropping the atomic bomb," at which time he was stationed "on an island south of Japan." The Board notes that the United States dropped the first atomic bomb on Hiroshima, Japan on August 6, 1945, and dropped the second atomic bomb on Nagasaki, Japan 3 days later, on August 9, 1945.

In addition, at the time of a VA spine examination in March 2003, the veteran again stated that he "was in the southern part of Japan when the atomic bomb was dropped on Hiroshima," but this time reported that he was in the Army from December 1944 until June 1947.

The veteran has also submitted a notarized statement from his great aunt in support of his claim, attesting to the fact that the veteran "entered the service of the U.S. Army June 11, 1944" and he has submitted copies of photographs which he asserts proves that he was engaged in combat in Japan. As noted above, the official military records show that the veteran was inducted not in 1944 or in 1945, but on September 20, 1946, more than one year after the dropping of the atomic bomb on Hiroshima. However, in light of the veteran's assertions, the Board finds that a request should be made to official sources, such as the National Personnel Records Center (NPRC), seeking information as to whether the veteran served on any period

- 9 

of active duty prior to September 20, 1946, to potentially include service as early as
June 1944.

In addition, the Board finds that additional development regarding the veteran's
claimed participation in combat while stationed on islands in the south of Japan is
warranted.  Although the veteran's service personnel records were apparently
destroyed in a fire and are thus no longer available for review, the Board finds that
official unit records and after-action reports may be available from the United States
Armed Services Center for Unit Records and Research (USASCURR) which
confirm the presence of the veteran's unit in Japan during a period of combat.
Therefore, once the RO has determined which periods of the veteran's claimed
Army service during World War 11 have been verified, the RO should also contact
USASCURR to verify the duty assignments for Battery A, 90th FA Battalion during
the time the veteran was associated with this unit to determine whether, when and
where the veteran was stationed in Japan.

Regarding the veteran's claim for service connection for degenerative joint disease
of the cervical and lumbar spine, as noted above, the Board observes that the
veteran's service medical records were apparently destroyed in the 1973 fire at the
NPRC, and that when service medical records are presumed destroyed, VA is
obligated to search for alternate forms of medical records.  Cuevas, 3 Vet.  App. at
542.  In contrast to the service connection claim discussed above, the veteran has
asserted that he was treated in service for back problems following an injury in
which he fell on some debris, landing on the left side of his back.  At the time of a
VA spine examination in March 2003, the veteran stated that he believed that he
was treated for his back pain for approximately three weeks "in some field
hospital." However, the name and location of this field hospital were not provided.
However, the Board finds that if more specific identifying information can be
obtained from the veteran, it is possible that daily sick call and/or Morning Reports
might exist which could be obtained to confirm this reported hospitalization.
Therefore, in order to assist the veteran in the development of his claim, the RO
should forward to the veteran a NA Form 13055, Request for Information Needed
to Reconstruct Medical Data, with a request that he complete this form to the best of
his ability with specific information regarding his treatment at a field hospital for

- 10 -


back pain, and return it to the RO.  Following the receipt of this completed form,
the RO should then forward this information to the NPRC for assistance in locating
and reconstructing the veteran's service medical records.

If the RO is able to obtain information verifying the veteran's assertion of injury
and treatment for back problems in service, then the RO should schedule the veteran
for a VA orthopedic examination to determine whether any current neck/back
problem is related to the documented inservice incident.

In addition, the Board observes that in a decision promulgated on September 22,
2003, Paralyzed Veterans of America v. Secretary of Veterans Affairs, No. 02-7007,
-7008, -7009, -70 1 0 (Fed.  Cir.  Sept. 22, 2003), the United States Court of Appeals
for the Federal Circuit (Federal Circuit) invalidated the 30-day response period
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).
The Federal Circuit made a conclusion similar to the one reached in Disabled Am.
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed.  Cir. 2003)
(reviewing a related Board regulation, 38 C.F.R. § 19.9). The Federal Circuit found
that the 30-day period provided in § 3.159(b)(1) to respond to a VCAA duty to
notify is misleading and detrimental to claimants whose claims are prematurely
denied short of the statutory one-year period provided for response.  Therefore,
since this case is being remanded for additional development, the RO must take this
opportunity to inform the appellant that notwithstanding any information previously
provided, a full year is allowed to respond to a VCAA notice.

Therefore, in order to give the veteran every consideration with respect to the
present appeal and to accord the veteran due process of law, the Board finds that
further development with respect to the issue on appeal in this case is warranted.
Accordingly, this case is REMANDED to the RO for the following actions:

1. The RO should attempt to verify, through official
channels, whether the veteran served on any period of
active duty service with the United States Army prior to
September 1946, to potentially include service as early
as June 1944.

2. Once the veteran's period of verified active duty
service with the United States Army during World War
11 has been determined, the RO should contact the
United States Armed Services Center for Unit Records
and Research and request official information regarding
the duty assignments of Battery A,   golh FA Battalion
during the time the veteran was associated with this
unit, to potentially include unit records and after-action
reports.  The RO should then review any information
received to determine whether, when and where the
veteran was stationed in Japan during his periods of
claimed combat in an effort to corroborate his claimed
stressor of "significant combat exposure" while in
Japan, including coming under frequent enemy fire,
resulting in the death, wounding or missing in action
status of approximately 25 percent of his unit.

3. The RO should for\vard to the veteran an NA Form
13055, Request for Information Needed to Reconstruct
Medical Data, with a request that he complete this form
to the best of his ability with specific information
regarding his treatment at a field hospital for back pain,
and return it to the RO.  Following the receipt of this
completed form, the RO should then forward this
information to the NPRC (or other appropriate agency)
for assistance in locating and reconstructing the service
medical records regarding treatment for back pain, to
potentially include daily sick call records and Morning
Reports.

4. If, and only if, the RO is able to obtain information
verifying the veteran's assertion of injury and treatment
for neck/back problems in service, then the RO should

- 12 -


schedule the veteran for a VA orthopedic examination
to determine the nature and severity of any current
cervical and lumbar spine disorder present.  The claims
folder should be made available to the examiner for
review before the examination.  Any and all tests
deemed necessary by the examiner for a full evaluation
should be accomplished.  Following his examination,
the examiner should offer an opinion as to the likelihood
that any current cervical spine or lumbar spine disorder
was incurred in, or is otherwise etiologically related to,
the veteran's periods of military service from September
1946 to June 1947 and from December 1951 to October
1955, to particularly include the documented incident of
treatment for neck/back problems in service.

5. After the above development has been completed,
and after giving the appellant the full opportunity to
supplement the record if desired, the RO should review
the case and ensure that all indicated actions are
complete.  In particular, the RO must ensure that all
VCAA notice obligations have been satisfied in
accordance with the recent decision in Paralyzed
Veterans of America v. Secretary of Veterans Affairs, as
well as 38 U.S.C.A. §§ 5102, 5103, and 5103A, (West
2002), and any other applicable legal precedent.  The
RO should next readjudicate the issues of the veteran's
entitlement to service connection for PTSD and
degenerative joint disease of the cervical and lumbar
spine.  If any determination remains adverse to the
veteran, he and his representative should be furnished a
supplemental statement of the case and be afforded the
applicable time to respond thereto.

- 13 -


Thereafter, subject to current appellate procedures, the case should be returned to
the Board for further appellate consideration, if appropriate.

The purpose of this REMAND is to obtain additional development and
adjudication, and the Board does not intimate any opinion as to the merits of the
case, either favorable or unfavorable, at this time.  The appellant has the right to
submit additional evidence and argument on the matters the Board has remanded to
the regional office.  Kutscherousky v. West, 12 Vet.  App. 369 (1999).  No action is
required of the veteran until he is notified.

S. L. KENNEDY
Veterans Law Judge, Board of Veterans' Appeals

- 14 -




??



 

 

